Citation Nr: 1235284	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  05-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to June 1957.  He also served in the Air Force Reserve from September 1978 to April 1995.  During his Reserve service, he had regular periods of training duty. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO decision, which denied, in part, claims for service connection for a right shoulder disability and a right and left eye condition.  

In November 2006, a local hearing was held before a Decision Review Officer (DRO) at the Indianapolis, Indiana, RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO fully explained the issue on appeal during the hearing and discussed evidence which might be pertinent to his claim.  It is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

By a July 2008 determination, the Board denied the matters of entitlement to service connection for a right shoulder condition and a bilateral eye condition on appeal.  The Veteran appealed the Board's decision with respect to these issues to the Court.  In June 2009, the Court issued an order granting a June 2009 joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal was returned to the Board for action consistent with the June 2009 JMR and Court order.  Subsequently, these issues were remanded by the Board for further development in November 2009.  

In May 2011, the issue of entitlement to service connection for a bilateral eye condition was remanded for further development and the issue of entitlement to service connection for a right shoulder disability was granted.  This decision was a complete grant of benefits with respect to the issue of service connection for a right shoulder disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). Therefore, this issue is no longer on appeal before the Board.  The issue of entitlement to service connection for a bilateral eye condition is returned to the Board for adjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral eye conditions are not shown by the credible lay and medical evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's bilateral eye conditions were not incurred in or caused or aggravated by his active duty.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION
	
I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).	

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in August 2004 and April 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, and available private and VA medical records are in the file.  The Board notes that the Veteran indicated in a May 2011 Report of General Information that he had contacted Pearle Vision and was told that all records over 1-year old were destroyed, and that he had no copies of records himself to submit.  Therefore, the Board finds that all records identified by the Veteran as relating to the claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination with regard to the claim on appeal most recently in July 2011.  Subsequently, this same examiner provided additional opinions on the matter in August 2011 and April 2012.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the representative argued in the September 2012 Informal Hearing Presentation that the July 2011 VA examiner and a separate July 2012 VA examiner did not address macular degeneration, and that the July 2012 VA examiner was not an optometrist nor an ophthalmologist.  With regard to the assertion that the July 2012 VA examiner was not an optometrist nor an ophthalmologist, the Board concedes that this examiner was noted in the examination report generally as being an M.D. and not as an optometrist or ophthalmologist.  Where an examination is provided regarding a vision disorder, VA must request a specialist.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 3, Section A.1.d.  However, the Board notes that the July 2011 VA examiner was specifically noted to be a staff optometrist.  As such, the Board finds that the Veteran was provided an examination and opinion regarding his claim by an appropriate specialist, and the Board finds this report to be the most probative evidence of record.  Additionally, the Board notes that the July 2011 VA examination report specifically noted the Veteran's reports of "macular degeneration" since around 2006.  However, as will be discussed below, the July 2011 VA examiner did not find a current diagnosis of this condition upon examination.  Therefore, the Board finds that the possibility of a diagnosis of macular degeneration was considered but such a diagnosis was simply not found upon current examination.  As such, the Board finds that obtaining another examination by an appropriate specialist is unnecessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection for a congenital defect, however, may be awarded if it is shown that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental 'defects' automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

The Veteran contends that he has a bilateral eye condition as the result of his active duty service.  See claim, May 2004.  Specifically, he has asserted that, in 1953, he was forced to stand in a gas chamber for training.  Id.  Initially, he was allowed to wear a gas mask.  See hearing transcript, November 2006.  After a period of time, he was asked to take off his gas mask, while still in the gas chamber, and was directed to wash his gas mask, hands, face, and eyes in 3 different trash containers full of stagnant water.  Id.; claim, May 2004.  He has asserted that he believes this to have played a big role in why he has to now wear glasses.  Id.

A review of the Veteran's service treatment records reflects that he entered service in April 1953 with defective color vision.  See entrance examination report, April 1953.  The Veteran's active duty service treatment records contain no in-service complaints, treatment, or diagnoses of a condition of either eye.

In a February 1989 Physical Profile Serial Report for his service in the Air Force Reserves, the Veteran was noted as having failed color vision; defective visual acuity, left, corrected (distant); and defective VA, near, partially corrected. 

With regard to determining whether the Veteran has a current bilateral eye condition, the Board notes that a private treatment record from January 2007 showed the Veteran to have macular degeneration.  See Eye Associates Group, LLC treatment record, January 2007.  

Additionally, the Veteran underwent a VA examination in April 2004.  The examiner did not indicate that he reviewed the claims file.  The Veteran reported that he had no current vision complaint and wears his glasses mostly to drive and read.  The examiner noted that he has no history of any treatment for his eyes.  Upon examination, the Veteran was diagnosed with compound hyperopic astigmatism with presbyopia and early nuclear sclerotic cataracts without vision changes.  The examiner noted that the Veteran had normal ocular health and recommended that he have another eye examination in 2 years.    

While the examiner at the April 2004 VA examination diagnosed the Veteran with compound hyperopic astigmatism with presbyopia and early nuclear sclerotic cataracts without vision changes, he did not acknowledge the fact that the Veteran had recently been diagnosed with macular degeneration.  Moreover, as noted in the June 2009 JMR, the examiner offered no opinion regarding the etiology of the Veteran's current eye conditions.  In light of the fact that the examiner at the April 2004 VA examination did not review the claims file, acknowledge the Veteran's diagnosis of macular degeneration, or provide an opinion regarding the etiology of the Veteran's current eye conditions, the Board remanded this issue in November 2009 in order to afford the Veteran a new VA examination for the proper assessment of his claim.

Consequently, the Veteran underwent a new VA examination in May 2010.  The examiner noted that the Veteran was present for a dilated eye examination and that his vision was okay with current glasses.  No problems were noted.  The examiner noted that the Veteran reported an episode during military service in 1950 where he had to take off a gas mask during a drill in a gas chamber and expose himself to the gas for quite an amount of time.  Then, afterwards, he stated he had to wash his eyes and mask off in a bucket of water that others had used, and he was worried about contamination from the water.  He had blurred vision for 2 to 3 weeks afterward but never had any formal treatment to them.  Upon examination, the examiner noted that no ophthalmic medical reconciliation was used.  The Veteran was diagnosed with hyperopia and astigmatism with good vision with current glasses and no change needed.  The Veteran was also noted as having early nuclear cataracts of both eyes, and mild epiretinal membrane of the right eye, stable with past examination.  The examiner concluded by noting that there are mild changes in both eyes that are consistent with the Veteran's current age.

As noted above, this issue was remanded by the Board in November 2009 in order to afford the Veteran a new VA examination, in light of the fact that the April 2004 VA examiner did not review the claims file, acknowledge the Veteran's diagnosis of macular degeneration, or provide an opinion regarding the etiology of the Veteran's current eye conditions.  In the May 2011 Board determination, it was noted that the May 2010 VA examiner did not indicate whether he reviewed the claims file and did not discuss the Veteran's previous diagnosis of macular degeneration.  As such, this issue was remanded once again in May 2011 in order  to afford the Veteran a new VA examination for the proper assessment of his claim.  

In July 2011, the Veteran underwent a VA examination.  The examiner reviewed the claims file.  The Veteran reported that he cannot see like he thinks he should, and that his vision blurs at time but he can usually blink clear.  He was noted as not using any eye drops currently.  He described having "macular degeneration" since around 2006.  Upon examination, the Veteran was diagnosed with hyperopic astigmatism with presbyopia, poor quality tear film symptoms, mild epiretinal membrane right eye, mild nuclear/cortical cataract right eye>left eye c/w age 76, posterior vitreous detachment right eye, and low tension cupping asymmetry right eye>left eye.  OCT retinal nerve fiber layer was within normal limits both eyes today.  Open angles, no known family glaucoma.   

In August 2011, the same examiner who conducted the July 2011 VA examination provided an opinion.  This examiner noted that the Veteran never mentioned having had a "bilateral eye condition" secondary to his tour of duty during his recent eye compensation and pension examination.  The examiner noted that, nevertheless, according to the May 2011 Board remand, he contended that he has some "bilateral eye condition" as a result of  his active duty service due to washing a gas mask in trash containers in 1953.  The Veteran has previously reported that he could not see like he thought he should and his vision blurs at times; although, he can usually blink clear.  The examiner noted that this is a common age-related complaint, typically secondary to poor tear film quality.  At the time, the Veteran was not using any lubricating eye drops typically recommended for this condition.  This would not be caused by washing in dirty water over 50 years ago.  With regard to the Veteran's hyperopic astigmatism with presbyopia, the examiner noted that this is simply refractive error correctable with glasses and would also not be caused by washing in dirty water.  With regard to the Veteran's poor quality tear film symptoms, the examiner noted that this is discussed above.  With regard to the Veteran's mild epiretinal membrane of the right eye, the examiner noted that this is a condition caused by the tension on the outer retina from the vitreous body that would also not be caused by washing in dirty water.  With regard to the Veteran's mild nuclear/cortical cataract right eye>left eye c/w age 76, the examiner noted that cataracts are a normal aging clouding of the lens inside the eye.  They are not known to be caused by washing in dirty water.  With regard to the Veteran's posterior vitreous detachment right eye, the examiner noted that, over time, the vitreous gel shrinks and liquefies.  Eventually, the shrinking proceeds to detachment from the posterior retina.  This is also a normal aging phenomena not brought about by washing with dirty water.  With regard to the Veteran's low tension cupping asymmetry right eye>left eye, the examiner noted that this appears to be a congenital physiological asymmetry that could not be caused by washing in dirty water.  The examiner concluded by stating is not caused by or a result of "bilateral eye condition."  He indicated that the rationale for his opinion is his clinical experience and expertise. 

In April 2012, this same examiner provided another opinion.  He again reviewed the claims file.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's eye conditions including mild cataracts, poor tear film symptoms, and posterior vitreous detachment are common, age-appropriate findings.  Epiretinal membrane is a less common but also typically age-related condition, and his optic nerve cupping asymmetry appears to be congenital.  
 
In July 2012, a VA medical opinion from the appeals management center (AMC) was provided.  However, as discussed above, this opinion was provided by an M.D., as opposed to an optometrist or ophthalmologist and, therefore, is not probative with regard to this claim.  

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  

As an initial matter, the Board notes that the April 1953 report of medical examination upon entrance into service reflected that the Veteran entered service with defective color vision.  However, with regard to the claim on appeal, the Veteran has never indicated that he was filing service connection for an eye condition related to defective color vision.  Specifically, the Veteran has asserted that his vision blurs at times.  He has never made any assertions as to a current disability related to defective color vision or indicated that his pre-existing defective color vision was aggravated in any way by his active duty service.  Therefore, as the claim on appeal has never been characterized to include defective color vision, and the Veteran has never asserted that defective color vision should be included in this claim, the Board finds that the Veteran's defective color vision need not be considered in the adjudication of this claim.  

With respect to granting service connection on a direct basis for the Veteran's other currently diagnosed eye conditions, the Board notes that, with the exception of noting defective color vision upon entrance into active duty service, the Veteran's active duty service treatment records contain no complaints, treatment, or diagnoses of a condition of either eye.  Moreover, the claims file contains no medical evidence linking a current condition of either eye to the Veteran's active duty service.  The claims file contains multiple recent VA medical opinions indicating that the Veteran's bilateral eye conditions were not related to his active duty service.  Specifically, the April 2012 VA medical opinion indicated that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The claims file contains no medical evidence reflecting that the Veteran has a current condition of either eye that was caused or aggravated by his active duty service.  As such, the Board finds that service connection for the Veteran's bilateral eye conditions must be denied on a direct basis.

In denying the Veteran's claim, the Board notes that the Veteran's currently diagnosed optic nerve cupping asymmetry was noted as being congenital.  However, the examiner specifically noted in the August 2011 VA examination report that the Veteran's low tension cupping asymmetry appears to be a congenital physiological asymmetry that could not be caused by washing in dirty water.  Therefore, although the examiner did not use the specific terminology contemplated by VAOPGCPREC 82-90, it is clear from the text of his overall clinical findings and opinions that he felt that the optic nerve cupping asymmetry was a congenital defect that was in no way subject to a superimposed injury as a result of the in-service events described by the Veteran. 

Moreover, as discussed above, the Board notes that that the claims file contains a January 2007 private treatment record from Eye Associates Group showing the Veteran to have macular degeneration.  The examiner noted in the July 2011 VA examination report that the Veteran reported having "macular degeneration" since around 2006.  However, upon examination, the examiner did not diagnose the Veteran with macular degeneration.  Therefore, the Board finds that, while the VA examiner ultimately did not agree with this diagnosis upon examination of the Veteran, the reported diagnosis of macular degeneration was considered by the examiner, as discussed in the May 2011 Board remand. 

The Board acknowledges the Veteran's contentions that he has a bilateral eye condition as a result of his active duty.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran, as a lay person has not been shown to be competent to offer opinions on complex medical questions, such as whether a current eye conditions can be related to claimed injuries suffered approximately 59 years ago.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board concedes his reports of being forced to stand in a gas chamber for training and being asked to take off his gas mask and wash his gas mask, hands, face, and eyes in 3 different trash containers full of stagnant water while still in the gas chamber, his lay assertions relating a current bilateral eye condition to his active duty service are far outweighed by the August 2011 and April 2012 medical opinions discussed above.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral eye condition, and the benefit-of-the-doubt rule is not for application.


ORDER

Entitlement to service connection for a bilateral eye condition is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


